Title: To George Washington from David Forman, 3 August 1781
From: Forman, David
To: Washington, George


                        
                            Sir
                            Freehold 3d August 1781 9 oClock P.M.
                        
                        I am this Evening Informed and I Think from good Authority that The Fleete from New York are Bound for
                            Quebeck with 1000 Troops for The Garrison at Quebeck, Convoyd by the Warwick and Two or Three Small Frigates—That These
                            Last Accts from the West Indias say The French Fleete was Wooded Watered & Sailed they Supposed for Quebeck or New
                            York—That Adml Rodney is daly expected to make his Appearance off Sandy Hook.
                        My Informant allso adds That a Report has been Brought in by two Vessells That they fell in with Graves’
                            Fleete off Nantaskett—that however he says his Authority for is not so Intirely to be depended on—I would allso mention to
                            your Excly That a Large Store Ship is now laying at sandy Hook with supplies of Provision and Vegetables which to me very
                            strongly denotes there Expectation of The Arrival of a Fleete.
                        I am happy In being able to say That I now am I think fully prepared to have the Motions of the British
                            Fleetes fully attended to and to send forward any Accts to Your Excly with Greate Rapidity when it shall be Necessary—As
                            Adml Rodney may be Expected on This Station if any Private Signalls are affixed upon, my being Acquainted with them would
                            Probably enable me to determin many Hours sooner. I have The Honr to be Your Exclys Most Obdt Humble Servt
                        
                            David Forman
                        
                    